DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reset unit” in claim 11. An inspection of applicant’s disclosure shows that the disclosed structure for “reset unit” is element 350 in Fig. 4 comprising transistor M14 and transistor M15 connected to the reset signal RST.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
Claim 1, line 13: “the reset signal” should be changed to –a reset signal--;
Claim 1, line 15: “a reset signal” should be changed to –the reset signal--;
Claim 11, line 18: “the reset signal” should be changed to –a reset signal--;
Claim 11, line 20: “a reset signal” should be changed to –the reset signal--;
Claim 11 recites “a reset unit” in lines 16 and 17, but recites “the reset circuit” in line 25, based on amendments to other claims (for ex. claims 1, 15 and 16) and Applicants arguments on page 10, Examiner assumes the reset unit should be changed to the reset circuit. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jen et al. (US PGPub 2017/0018244) in view of Yoshida (US PGPub 2019/0391436). 

Regarding claim 1, Jen discloses the claimed gate driving circuit (figure 2; gate driving circuit 200), comprising:
a plurality of shift registers (figures 2 and 3; N stage shift registers 210(1)-210(N)) configured to respectively provide a plurality of scan signals to a plurality of gate lines of a display panel ([0037]; The shift registers 210(1)-210(N) respectively generate scan signals OUT(1)-OUT(N)), each of the shift registers comprising:
a precharge circuit that is coupled to a first node (Jen teaches a first node, Fig. 3, node X) and is configured to output a precharge signal through the first node (Jen teaches a precharge unit 310 including transistors M1 and M2, Fig. 3, element 310); and
a pull-up circuit that is coupled to the first node (Jen teaches a first node, Fig. 3, node X) and a second node (Jen teaches a second node, Fig. 3, node Y), and is configured to output one of the scan signals to a corresponding one of the gate lines through the second node (Jen teaches a pull-up unit 320 including transistor M3 and capacitor Cx, Fig. 3, element 320);
except that:
Jen does not disclose the claimed:
	a reset circuit coupled to the first node, the second node and the reset signal line, wherein the reset circuit resets voltage levels of the first node and the second node based on the reset signal;
a reset signal line that is coupled to the shift registers and is configured to provide a reset signal to the shift registers, wherein the reset signal is used to reset the shift registers after the shift registers respectively output the scan signals;
wherein the reset signal line is disposed between a layout area of the precharge circuit and the reset circuit and a layout area of the pull-up circuit. 
Jen discloses a gate driving circuit for a display without specifying the above claimed feature of resetting the shift registers of the gate driving circuit and whereby the reset signal line is disposed in the 
In the same field of endeavor of display gate driving circuits, Yoshida discloses a gate driver circuit ([0002] discloses that the term “scanning line drive circuit” used for referencing the driver circuit by Jen is synonymous with “gate driver”) that through inclusion of a resetting feature, provides the benefit of suppressing erroneous operation of the gate driver circuit that could arise over long-time operation ([0064]), comprising:
a reset circuit coupled to the first node (Fig. 3, Yoshida teaches a first node labeled nodeA(n)), the second node (Fig. 3, Yoshida teaches a node at the output 31) and the reset signal line (Fig. 3, Yoshida teaches reset line 68), wherein the reset circuit resets voltage levels of the first node and the second node based on the reset signal (Yoshida teaches a reset unit including transistors Tr5 and Tr4, Fig. 3, elements Tr5 and Tr4);
a reset signal line ([0040]; an initialization wire 68 (first-type wire) that supplies an initialization signal Reset) that is coupled to the shift registers ([0038-0039]; unit circuit 50 within the scanning line drive circuits 47) and is configured to provide a reset signal to the shift registers ([0047]; the initialization signal Reset has the signal potential Vdd indicating "1" in a case where the scanning line drive circuit 47 is initialized, and has the signal potential indicating "0" in the other cases), wherein the reset signal is used to reset the shift registers after the shift registers respectively output the scan signals ([0064]; providing the initialization signal before the driving starts again from the start stage);
wherein the reset signal line is disposed between a layout area of the precharge circuit and a layout area of the pull-up circuit (figs. 3 and 4; reset signal line 68 between Tr2 and Tr1, structure of the precharge unit, and Tr6 and Cap, structure of the pull-up unit). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the gate driving circuit of Jen to include a reset feature comprising a reset signal line as indicated above, as taught by 
Yoshida does not specifically disclose the reset signal line is disposed between a layout area of the precharge circuit and the reset circuit and a layout area of the pull-up circuit. 
Yoshida teaches the reset signal line overlapping the reset circuit or slightly to the left of the reset circuit (Yoshida, figs. 4 and 5). It would have been obvious to one of ordinary skill in the art to slightly offset the reset line to the right of the reset circuit as a matter of packaging or manufacturing alternative while maintaining the intended objective of the circuitry. 

Regarding claim 5, the combination of Jen and Yoshida discloses the gate driving circuit of claim 1, Yoshida further discloses wherein the reset circuit comprises:
a first transistor (Fig. 3, Yoshida teaches Tr5), wherein a gate of the first transistor is a first portion of the reset signal line (Fig. 3, Yoshida teaches reset signal line 68), a first source or drain of the first transistor is coupled to a reference voltage level (Fig. 3, Yoshida teaches Vss), and a second source or drain of the first transistor is coupled to the first node (Fig. 3, Yoshida teaches nodeA(n)); and 
a second transistor (Fig. 3, Yoshida teaches Tr4), wherein a gate of the second transistor is a second portion of the reset signal line (Fig. 3, Yoshida teaches reset signal line 68), a first source or drain of the second transistor is coupled to the reference voltage level (Fig. 3, Yoshida teaches Vss), and a second source or drain of the second transistor is coupled to the second node (Fig. 3, Yoshida teaches output signal 31).

Regarding claim 6, the combination of Jen and Yoshida discloses the gate driving circuit of claim 1, Yoshida further discloses wherein the reset circuit comprises:
a first transistor (Fig. 3, Yoshida teaches Tr5), wherein a gate of the first transistor is coupled to the reset signal line (Fig. 3, Yoshida teaches reset signal line 68), a first source or drain of the first transistor is coupled to a reference voltage level (Fig. 3, Yoshida teaches Vss), and a second source or drain of the first transistor is coupled to the first node (Fig. 3, Yoshida teaches nodeA(n)); and


Regarding claim 7, the combination of Jen and Yoshida discloses the gate driving circuit of claim 1, Jen further discloses wherein the pull-up circuit comprises:
a third transistor (Fig. 3, transistor M3), wherein a gate of the third transistor is coupled to the first node (Fig. 3, node X) and is configured to receive the precharge signal ([0041]; the gate of the transistor M3 is configured to receive the pre-charge signal), a first source or drain of the third transistor is configured to receive a clock signal ([0041]; the first source/drain of the transistor M3 is configured to receive the clock signal CN), and a second source or drain of the third transistor is coupled to the second node (Fig. 3; node Y) and is configured to output one of the scan signals ([0041]; the second source/drain of the transistor M3 is configured to output the scan signal OUT(i)); and
a capacitor (Fig. 3; capacitor Cx), wherein a first terminal of the capacitor is coupled to the gate of the third transistor ([0041]; the first terminal of the capacitor Cx is coupled to the gate of the transistor M3), and a second terminal of the capacitor is coupled to the second source or drain of the third transistor ([0041]; the second terminal of the capacitor Cx is coupled to the second source/drain of the transistor M3).

Regarding claim 8, the combination of Jen and Yoshida discloses the gate driving circuit of claim 1, Jen further discloses wherein the precharge circuit comprises:
a fourth transistor (Fig. 7; transistor M1), wherein a gate of the fourth transistor is configured to receive a first input signal ([0049]; the gate of the transistor M1 is configured to receive the input signal IN1), a first source or drain of the fourth transistor is configured to receive a forward input signal ([0049]; the first source/drain of the transistor M1 is configured to receive a forward input signal FW), and a second source or drain of the fourth transistor is coupled to the first node (figures 7; node X) and is 
a fifth transistor (Fig. 7; transistor M2), wherein a gate of the fifth transistor is configured to receive a second input signal ([0049]; the gate of the transistor M2 is configured to receive the input signal IN2), a first source or drain of the fifth transistor is configured to receive a backward input signal ([0049]; the first source/drain of the transistor M2 is configured to receive a backward input signal BW), and a second source or drain of the fifth transistor is coupled second source or drain of the fourth transistor (Fig. 7; node X).

Regarding claim 9, the combination of Jen and Yoshida disclose the gate driving circuit of claim 1, Jen further discloses wherein each of the shift registers further comprises:
a pull-down circuit coupled to the first node (Fig. 3, node X) and the second node (Fig. 3, node Y), wherein the pull-down circuit is configured to receive the precharge signal, a first pull-down control signal and a second pull-down control signal and configured to control whether to pull down one of the scan signals at a reference voltage level and then keep one of the scan signals at the reference voltage level based on the precharge signal, the first pull-down control signal and the second pull-down control signal ([0042]; the first pull-down unit 330 is configured to receive the pre-charge signal and the pull-down control signals GPW1 and GPW2 and control whether to pull down the scan signal OUT(i) to the reference voltage level VGL based on the pre-charge signal and the pull-down control signals GPW1 and GPW2); (Jen teaches the transistors of the pull-down unit 330 in fig. 3, M4-M8).
However Jen does not disclose wherein the reset signal line is arranged between the layout area of the precharge circuit and a layout area of the pull-down circuit.
In a similar field of endeavor of gate drivers, Yoshida discloses wherein the reset signal line is arranged beside the layout area of the precharge circuit (Fig. 4, transistors Tr1 and Tr2) and a layout area of the pull-down circuit ([0060] and Fig. 4, After that, when the second clock signal CK2 is inverted from "0" to "1", the scanning line 31 is returned to an initial state of the signal potential Vss through the third transistor Tr3 where the structure of transistor Tr3 is substantially similar to the structure of the pull-down circuit). 

Yoshida teaches the reset signal line overlapping the reset circuit or slightly to the left of the reset circuit (Yoshida, figs. 4 and 5) while the pull-down circuit is to the left of the reset circuit. It would have been obvious to one of ordinary skill in the art to have the pull-down circuit to the right of the reset circuit as a matter of packaging or manufacturing alternative while maintaining the intended objective of the circuitry. 

Regarding claim 10, the combination of Jen and Yoshida discloses the gate driving circuit of claim 9, Jen further discloses wherein the pull-down circuit comprises:
a sixth transistor (Fig. 3, transistor M4), wherein a gate and a first source or drain of the sixth transistor is configured to input the first pull-down control signal (Fig. 3, GPW1);
a seventh transistor (Fig. 3, transistor M5), wherein a gate of the seventh transistor is configured to input the second pull-down control signal (Fig. 3, GPW2), a first source or drain of the seventh transistor is coupled to the reference voltage level (Fig. 3, VGL), and a second source or drain of the seventh transistor is coupled to a second source or drain of the sixth transistor (Fig. 3, node P);
an eighth transistor (Fig. 3, transistor M6), wherein a gate of the eighth transistor is coupled to the first node (Fig. 3, node X), a first source or drain of the eighth transistor is coupled to the reference voltage level (Fig. 3, VGL), and a second source or drain of the eighth transistor is coupled to the second source or drain of the sixth transistor (Fig. 3, node P);
a ninth transistor (Fig. 3, transistor M7), wherein a gate of the ninth transistor is coupled to the second source or drain of the eighth transistor (Fig. 3, node P), a first source or drain of the ninth transistor is coupled to the reference voltage level (Fig. 3, VGL), and a second source or drain of the ninth transistor is coupled to the first node (Fig. 3, node X); and
a tenth transistor (Fig. 3, transistor M8), wherein a gate of the tenth transistor is coupled to the second source or drain of the eighth transistor (Fig. 3, node P), a first source or drain of the tenth transistor is coupled to the reference voltage level (Fig. 3, VGL), and a second source or drain of the tenth transistor is coupled to the second node (Fig. 3, node Y).

Regarding claim 11, Jen discloses a display panel (figure 1; display device 100), the combination of Jen and Yoshida discloses the display panel comprising: a plurality of shift registers performing the function of claim 1 and each shift register comprising the structure of claim 1; and a reset signal line performing the function of claim 1 and disposed in the same area of claim 1 and therefore interpreted and rejected based on similar reasoning. 
However Jen does not specifically disclose the display panel having a display area and a non-display area, the display panel comprising:
a substrate;
a plurality of gate lines and a plurality of data lines disposed on the substrate; 
a plurality of shift registers disposed on the substrate and in the non-display area, 
a reset signal line disposed on the substrate and in the non-display area, and the reset signal line crosses a layout area of each of the shift registers.
In a similar field of endeavor of display devices Yoshida discloses the display panel having a display area (Fig. 1; display region 30) and a non-display area (Fig. 1; peripheral region 40), the display panel comprising:
a substrate ([0033] and Fig. 1; the matrix substrate 20 includes an insulating substrate 21);
a plurality of gate lines (Fig. 1; scanning lines 31) and a plurality of data lines (Fig. 1; data lines 32) disposed on the substrate ([0033] and Fig. 1; the matrix substrate 20 includes an insulating substrate 21 and the insulating substrate 21 has thereon a display region 30 and a peripheral region 40 other than the display region 30); 
a plurality of shift registers ([0035] and Fig. 1; the scanning line drive circuits 47 (drive circuits) each of which is constituted by a plurality of unit circuits 50 that drive the respective scanning lines 31) disposed on the substrate ([0033] and Fig. 1; the matrix substrate 20 includes an insulating substrate 21 and the insulating substrate 21 has thereon a display region 30 and a peripheral region 40 other than the display region 30) and in the non-display area ([0035] and Fig. 1; in the peripheral region 40, the scanning line drive circuits 47 (drive circuits) each of which is constituted by a plurality of unit circuits 50 that drive the respective scanning lines 31), 

Therefore it would have been obvious to one of ordinary skill in the art to modify the display panel of Jen by specifically providing the structure of the display area and non-display area, as taught by Yoshida, although Jen does not specifically recite a display area and a non-display area Fig. 1 teaches a display panel 110 and separate areas where the drivers are located 120 and 130. 

Claims 15-17are within the scope of claims 5, 6 and 9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see page 11, paragraph 3, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 and 11 under Yoshida have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of obviousness to modify Yoshida. Applicants argue at page 11, paragraph 3, “as can be seen from FIGs. 4-5 of Yoshida (FIG. 5 is reproduced below), the initialization wire 68 is shown arranged overlap or slightly to the left side the layout area of the transistors Tr4 and Tr5, and at the left side of the layout area of the transistor Tr6 and the capacitor Cap, rather than between the layout area of the transistors Tr4 and Tr5 and the layout area of the transistor Tr6 and the capacitor Cap”. Examiner’s finding leads to the position that it would have been obvious to one of ordinary skill in the art to modify the initialization wire 68 of Yoshida to be slightly offset to the right as a matter of packaging or manufacturing alternative, while maintaining the intended circuitry objective, see above for complete updated rejection. 

    PNG
    media_image1.png
    1110
    1062
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    507
    507
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US PGPub 2016/0321995) discloses a schematic diagram illustrating positions of a plurality of thin film transistors and capacitors of an OLED display (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693